 1   JONATHAN K. LEVINE (SBN 220289)
     jkl@pritzkerlevine.com
 2   ELIZABETH C. PRITZKER (SBN 146267)
 3   ecp@pritzkerlevine.com
     PRITZKER LEVINE LLP
 4   180 Grand Avenue, Suite 1390
     Oakland, CA 94612
 5   Telephone: (415) 692-0772
 6   Facsimile: (415) 366-6110

 7   DANIEL C. GIRARD (SBN 114826)                    STEPHANIE D. BIEHL (SBN 306777)
     dgirard@girardsharp.com                          sbiehl@cpmlegal.com
 8
     ELIZABETH A. KRAMER (SBN 293129)                 COTCHETT, PITRE & McCARTHY, LLP
 9   ekramer@girardsharp.com                          San Francisco Airport Office Center
     ANDRE M. MURA (SBN 298541)                       840 Malcolm Road, Suite 200
10   amm@classlawgroup.com                            Burlingame, CA 94010
     GIRARD SHARP LLP                                 Telephone: (650) 697-6000
11
     601 California Street, Suite 1400                Facsimile: (650) 697-0577
12   San Francisco, CA 94104
     Telephone: (415) 981-4800
13   Facsimile: (415) 981-4846
14
     Class Counsel
15
     [Additional Counsel Appear on Signature Pages]
16
                                  UNITED STATES DISTRICT COURT
17
                          FOR THE DISTRICT OF NORTHERN CALIFORNIA
18
19                                        OAKLAND DIVISION

20
     IN RE: LENOVO ADWARE LITIGATION                  Case No. 4:15-md-02624-HSG
21
     This Document Relates to All Cases               JOINT STIPULATION AND SCHEDULING
22                                                    ORDER

23                                                    Courtroom: 2, 4th Floor
                                                      Judge: Hon. Haywood S. Gilliam, Jr.
24
25
26
27
28



                            JOINT STIPULATION AND SCHEDULING ORDER
                                    CASE NO.: 4:15-MD-02624-HSG
 1          Plaintiffs and Defendant Lenovo appeared before this Court on September 20, 2018 for the
 2   hearing on Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement. The Court entered
 3   the Order Granting Preliminary Approval of Class Action Settlement (“Order”) on November 21, 2018.
 4   The Order directed the parties to submit agreed dates to the Court relating to notice and further
 5   proceedings on the proposed class action settlement.
 6          The parties1 now respectfully submit the following deadlines:
 7                             Event                                          Date
 8           Deadline for Settlement Administrator to       January 7, 2019
             mail notice
 9
             Deadline to file motion for final              February 14, 2019
10
             approval, and motion for attorneys’ fees
11           and costs and service awards to class
             representatives
12
             Deadline for class members to opt out of       March 25, 2019
13           or object to the settlement and/or the
14           motion for attorneys’ fees and costs and
             service awards to class representatives
15
             Final fairness hearing and hearing on          April 18, 2019 at 2:00 p.m.
16           motions
17
18          IT IS SO STIPULATED.
19          Dated: November 28, 2018                              GIRARD SHARP LLP
20
                                                                  /s/ Elizabeth A. Kramer
21                                                                Daniel C. Girard (SBN 114826)
                                                                  Elizabeth A. Kramer (SBN 293129)
22                                                                Andre M. Mura (SBN 298541)
23                                                                601 California Street, Suite 1400
                                                                  San Francisco, CA 94104
24                                                                Telephone: (415) 981-4800
                                                                  Facsimile: (415) 981-4846
25                                                                dgirard@girardsharp.com
26                                                                ekramer@girardsharp.com
                                                                  amm@classlawgroup.com
27
28   1
       Defendant Superfish was dissolved in 2016. Plaintiffs contacted counsel who represented Superfish in
     this matter and confirmed there is no objection to the dates proposed in this Stipulation.
                                                   2
                             JOINT STIPULATION AND SCHEDULING ORDER
                                     CASE NO.: 4:15-MD-02624-HSG
 1                                                                PRITZKER LEVINE LLP
 2                                                                /s/ Jonathan K. Levine
                                                                  Jonathan K. Levine (SBN 220289)
 3                                                                Elizabeth C. Pritzker (SBN 146267)
 4                                                                180 Grand Avenue, Suite 1390
                                                                  Oakland, CA 94612
 5                                                                Telephone: (415) 692-0772
                                                                  Facsimile: (415) 366-6110
 6                                                                jkl@pritkzkerlevine.com
 7                                                                ecp@pritzkerlevine.com

 8                                                                COTCHETT, PITRE & McCARTHY,
                                                                  LLP
 9
10                                                                /s/ Stephanie D. Biehl
                                                                  Stephanie D. Biehl (SBN 306777)
11                                                                San Francisco Airport Office Center
                                                                  840 Malcolm Road, Suite 200
12
                                                                  Burlingame, CA 94010
13                                                                Telephone: (650) 697-6000
                                                                  Facsimile: (650) 697-0577
14                                                                sbiehl@cpmlegal.com
15
                                                                  Class Counsel
16
                                                                  K&L GATES LLP
17
18                                                                /s/ Daniel J. Stephenson
                                                                  Daniel J. Stephenson (SBN 270722)
19                                                                10100 Santa Monica Blvd., 7th Floor
                                                                  Los Angeles, CA 90067
20                                                                Telephone: (310) 552-5000
21                                                                Facsimile: (310) 552-5001
                                                                  Dan.stephenson@klgates.com
22
                                                                  Counsel for Defendant Lenovo
23
24                                               ATTESTATION
25          I, Elizabeth A. Kramer, am the ECF User whose identification and password are being used to
26   file this Joint Stipulation and [Proposed] Scheduling Order pursuant to Civil L.R. 5-1(i)(3). I attest
27   under penalty of perjury that counsel have concurred in this filing.
28


                                                    3
                              JOINT STIPULATION AND SCHEDULING ORDER
                                      CASE NO.: 4:15-MD-02624-HSG
 1   DATED: November 28, 2018                            /s/ Elizabeth A. Kramer
 2
 3
 4         Pursuant to the Parties’ Stipulation, the proposed deadlines are hereby set.

 5         IT IS SO ORDERED.

 6
     DATED: November 29, 2018                            _________________________________
 7                                                             Hon. Haywood S. Gilliam, Jr.
                                                               United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  4
                            JOINT STIPULATION AND SCHEDULING ORDER
                                    CASE NO.: 4:15-MD-02624-HSG
